Citation Nr: 1045564	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-18 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent 
for service-connected residuals of right hand scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Veteran provided testimony at a September 2009 hearing before 
the undersigned.  A transcript of the proceeding is associated 
with the claims folder.  

The Board remanded the Veteran's appeal in October 2009.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's service-connected right hand disability is 
characterized, at times by pain, weakness, and diminished grip 
strength.  There is no limitation of motion of the fingers.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
residuals of a right hand scar have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 
4.73, DC 5309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in March 2006, May 2006, 
July 2006 and July 2008 letters and the claim was readjudicated 
in June 2009 and March 2010 supplemental statements of the case.  
Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, obtained both VA outpatient 
and private treatment records, provided the Veteran examinations, 
provided the Veteran an opportunity to testify before the Board, 
and assisted the Veteran in obtaining evidence.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

Increased Rating  

The Veteran maintains that he is entitled to a disability 
evaluation in excess of 20 percent for his service-connected 
residuals of right hand scar.  In that regard, disability 
evaluations are determined by the application of a schedule of 
ratings, which are based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including sections 
4.2, the regulations do not give past medical reports precedence 
over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In the present case, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

Discussion

In the January 1970 rating decision, the RO granted service 
connection and assigned an initial 20 percent disability 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8512 
(pertaining to nerve damage) for right hand laceration with 
muscle damage, effective December 1969.  In granting service 
connection, the RO noted the Veteran's in-service injury that 
occurred in July 1968, as well as the debridement and repair of 
the laceration on the day of the injury.  In a subsequent March 
1971 rating, the RO decreased the rating from 20 percent to 10 
percent disabling under 38 C.F.R. § 4.73 DC 5309 (pertaining to 
muscle injury), effective, June 1971.  In an October 1971 rating 
decision, the RO confirmed the March 1971 rating decision, 
continuing the Veteran's 10 percent disability rating.  

In an August 1976 decision, the Board found the evidence 
demonstrated that the Veteran's disability rating should be 
increased from 10 percent to 20 percent disabling, effective 
January 27, 1976.  Specifically, the Board found that the 
Veteran's laceration of the right hand resulted in limitation of 
motion in all the fingers, as well as loss of sensation of the 
thumb and in the palmar aspect of the index finger; the Veteran's 
symptoms resulted in a 10 percent evaluation under DC 5309 (nerve 
damage).  The Board's findings also included a 10 percent 
disability evaluation under 38 C.F.R. § 4.118, DC 7804 
(pertaining to a scar), for the Veteran's right hand scar that 
the evidence demonstrates was tender and painful examination.        

In a subsequent September 1976 rating decision, the RO confirmed 
the Board's August 1976 decision and continued the Veteran's 20 
percent disability evaluation under hyphenated DC's 5309-7804.  
In a January 1979 rating decision, the RO continued that 
Veteran's 20 percent disability evaluation.  In a September 1987 
decision, the Board denied the Veteran's claim for an increase 
and continued the 20 percent disability rating, noting that the 
evidence showed a tender scar and thenar atrophy of the right 
hand; however, there was no loss of strength, impairment of 
sensation or decreased motion.  In the decision, the Board 
considered DC 5214 (nerve damage) and 5309 (muscle injury). 

In January 2006, the Veteran initiated a claim for an increased 
disability evaluation in excess of 20 percent.  In the October 
2006 rating action on appeal, the RO denied the Veteran's claim 
and continued the 20 percent disability evaluation for the 
Veteran's service-connected residuals of laceration of right hand 
with scar.

In determining whether an increased rating is warranted, the 
pertinent evidence of record has been reviewed and a discussion 
of such evidence follows.  

The Veteran's right hand laceration injury occurred while in 
service.  He lacerated the right hand across the thenar eminence 
in July of 1968 when he was stationed in Panama; the injury 
occurred when he utilized a cracked porcelain outdoor sink, 
impaling his hand and split it open on a sharp edge of the sink.  
Service treatment records demonstrate a deep laceration of the 
right thenar eminence, as well as abductor brevis opponens, short 
flexor and lumbrical of index finger, and radial side thumb 
nerve.  The Veteran underwent debridement and repair of the 
laceration the same day as the injury.  He had numerous visits 
for persistent pain in the right thumb wound after the surgery.  
He underwent repair of the radial digital nerve in March 1969.  
He continued to have problems with pain at the surgical site and 
was granted service connection upon discharge from service in 
1970 for residuals of right hand laceration with muscle damage.    


An April 2005 VA outpatient treatment record indicates the 
Veteran sought treatment for hypertension, however, reported that 
three days prior to the December 2004 episode, he experienced 
weakness of his right hand.  

The Veteran underwent a VA examination in October 2006.  At the 
time, the Veteran reported that his right hand is occasionally 
tender to the touch and he has decreased grip strength of that 
area.   

On examination, the Veteran's right hand showed a slight decrease 
in grip strength compared to the left hand; the right hand was 
3/4 and the left hand was 4/4.  Grip strength was unchanged upon 
repetitive use.  He had a very faint scar over the right hand 
that showed a laceration of the right palm approximately 4 cm in 
length with a 1 cm scar perpendicular to this at the base of the 
second and third fingers.  The scar was only slightly disfiguring 
and was only moderately adherent to underlying tissues.  The scar 
was slightly tender to touch.  The Veteran was able to oppose all 
fingers to his thumb.  There was evidence of yellowing of his 
fingernails of the second and third where he was able to grip a 
cigarette firmly and characteristic yellow discoloration of the 
fingernails of the second and third finger representing holding 
onto a cigarette.   The Veteran admitted to being an active 
smoker.  

Following examination and review of the claims file, diagnosis 
was right hand scar.  The examiner noted the right-handed Veteran 
had moderate residuals of scarring, with some decreased grip 
strength to 3/4 on the right hand.  The examiner indicated that 
there is no evidence of an exit wound or muscle atrophy and he 
estimated that the scar was approximately 5% of the right upper 
extremity and 1% of the total body.  

During the September 2009 hearing, the Veteran testified that his 
hand was worse than currently rated.  

Pursuant to the Board remand, the Veteran was afforded a VA 
examination in January 2010.  At the time, the Veteran reported 
that he continues to have problems with loss of strength in the 
right hand since the previous examination in October 2006.  He 
further states that his scar is sensitive to touch.  When asked 
to clarify these symptoms, the Veteran described a feeling of 
numbness and tingling across the right thenar with overuse of his 
hand, for example, when he hangs a picture; however, he does not 
have any difficulty gripping the hammer to complete the activity 
and denies dropping the hammer.  He denies dropping utensils when 
feeding himself or grooming tools when grooming.  He denies any 
numbness or tingling of the index finger or distal thumb.  The 
Veteran reports taking Naproxen for his right hand pain.  He 
further reports that he able to perform activities of daily 
living.  He reports that he goes to the gymnasium once weekly to 
lift weights and experiences difficulty using his right hand to 
grip the weights; stating that he essentially just uses the four 
fingers and leaves the thumb sticking out when gripping the 
weights to lift them.  He denies experiencing any cramping pain 
or chronic residuals of pain.  He is unable to clearly define 
limitations of function due to his right hand; however, there is 
no constant or chronic numbness, tingling or pain in the right 
thenar eminence in between overuse episodes.  The Veteran reports 
that he has been retired since the 1980's, so there is no current 
occupational impact of his condition.  

On examination, there was no objective evidence of pain with 
motion of the right thumb.  He did have some atrophy of the right 
thenar eminence compared to the left.  There was a 7cm vertical 
linear scar across the thenar eminence at the base of the thumb 
starting in the more proximal transverse crease of the thumb and 
ending over the head of the first metacarpal at the base of the 
thumb near the wrist.  The scar appeared to be extremely faint at 
the more proximal end and was difficult to distinguish; however, 
the examiner was able to see the entire length of the scar for 
the 7cm measurement.  There were no areas of adherence to 
underlying tissue.  There was no evidence of ulceration or 
breakdown of the scar.  There was no depression or elevation of 
the scar.  There was minimal keloid formation along the length of 
the scar in that it felt like a very thin chord area throughout 
the length of the scar, not significantly raised or obviously 
disfiguring. 

On range of motion, there was no evidence of pain with movement 
of the thumb.  He was able to oppose the thumb to each fingertip 
and fully enclose his thumb to his palmar crease on the right 
hand, but he was very slow to carry out these activities.  He was 
not able to fully close all these fingertips to make a fist on 
the right hand; it left a gap that measured between 3-10 mm 
between the fingertips and the palm.  He had normal pincer 
strength against resistance with the right thumb and index finger 
on the right hand, compared with the left.  His grip strength on 
the right hand was slightly diminished at -4/5, compared to the 
5/5 on the left hand.  Interosseous strength against resistance 
on the right hand was also slightly diminished among the four 
fingers.  The abductor and adductor strength on the right thumb 
was also diminished at -4/5, compared to 5/5 on the left thumb.  
He had normal sensation of light touch using 10 gram plastic 
monofilament along the thenar eminence directly over the scar an 
in all the digits of the right hand.  He had normal coordination 
of the right hand.  He was able to pick up a paperclip from the 
desk without any apparent difficulty.  He was able to manually 
identify a machine screw in the right hand, using the thumb, 
index, and middle fingers without looking at the screw.  There 
was no facial grimacing or any evidence of pain behaviors 
throughout the examination.  Also, it should be noted that the 
Veteran's handwriting is very large in the thick claims file, 
including all of his handwritten claims since the 1970's, which 
appear to be extremely precise and clear, showing no evidence of 
difficulty manipulating a pen or pencil throughout the years 
since his injury.  

Upon examination and review of the Veteran's claims file, the 
diagnosis was scar, residual to laceration on the right hand that 
is mildly symptomatic.  The examiner opined that the Veteran's 
functional limitations are due to the right hand muscle and nerve 
damage caused by the laceration, rather than the scar itself. 

In a February 2010 rating decision, the RO granted service 
connection and assigned a separate 10 percent rating for nerve 
impairment of the right hand (under DC 8599-8515), secondary to 
the service-connected residuals of laceration of right hand with 
scar, effective, January 19, 2010.  

The Veteran contends that he suffers carpal tunnel syndrome as a 
result of the service-connected residuals of laceration of right 
hand.  His claim of service connection for that condition was 
denied in the October 2006 rating action on appeal and he did not 
appeal that determination.  Thus, the Board will not address 
those complaints in this decision.  

Given the procedural history detailed above, the residuals of the 
laceration of right hand with scar are currently evaluated as 20 
percent disabling under DC 5399-5309, with a separate 10 percent 
rating for nerve impairment under DC 8599-8515.  See 38 C.F.R. § 
4.27.  Hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  The hyphenated diagnostic codes 
may be read to indicate that muscle injury is the service-
connected disorder, and it is rated as if the residual condition 
is injury to Muscle Group IX under DC 5309.  Nerve impairment is 
separately rated as if the residual condition is injury to the 
medial nerve under DC 8515.   

Under DC 5309, Muscle Group IX involves the intrinsic muscles of 
the hand, including the thenar eminence, the short flexor, 
opponens, abductor, and adductor of the thumb, hypothenar 
eminence, the short flexor, opponens, and abductor of the little 
finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei.  
Muscle Group IX functions to supplement the strong grasping 
movements of the forearm muscles with delicate manipulative 
movements.  38 C.F.R. § 4.73, DC 5309.  Because the hand is so 
compact a structure, isolated muscle injuries are rare and these 
injuries are rated based on limitation of motion, with a minimum 
rating of 10 percent.  38 C.F.R. § 4.73, DC 5309, Note.

In order to warrant a rating in excess of 20 percent under DC 
5309, the Veteran's right hand disability must be characterized 
by unfavorable ankylosis two digits or favorable ankylosis of the 
thumb and any finger.  See 38 C.F.R. § 4.71a, DC's 5216-5230.

Upon review of the evidence, the record does not show ankylosis 
of any of the digits of the Veteran's right hand.  There is no 
evidence of deformity of the right hand fingers or thumb.  See 
October 2006 and January 2010 VA examination reports.  During the 
October 2006 examination, the Veteran was able to oppose all 
fingers to his thumb.  The January 2010 examination showed no 
evidence of pain with movement of the thumb.  The Veteran had 
normal pincer strength against resistance with the right thumb 
and index finger on the right hand.  His grip strength and 
interosseous strength on the right hand was slightly diminished 
at -4/5 among the four fingers; and abductor and adductor 
strength on the right thumb was also diminished at -4/5.  He was 
able to oppose the thumb to each fingertip and fully enclose his 
thumb to his palmar crease on the right hand.  While he could not 
make a fist, it left a gap that measured between 3-10 mm between 
the fingertips and the palm, there is no evidence of limitation 
of motion throughout the period in question showing a gap of more 
than two inches (5.1cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers so as to warrant 
a 20 percent disability rating for the Veteran's dominant (major) 
right hand.  See 38 C.F.R. § 4.71a, DC's 5216-5230.  

The Board has also considered whether an increased disability 
rating is warranted for the Veteran's right hand disability based 
on functional loss due to pain, weakness, and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca.  To this end, the 
Veteran's subjective complaints of pain and additional limitation 
of function upon gripping are noted.  The evidence consistently 
includes references to pain, however, these records show only 
slight or no limitation of the Veteran's range of motion.  A 
higher rating based on the DeLuca criteria is not warranted.

Historically, evaluation of the residuals of the laceration scar 
has included consideration of diagnostic codes pertaining to 
scars (See August 1976 Board decision).  The October 2006 VA 
examination included findings of slightly disfiguring scar, 
moderately adherent and tender to the touch.  In January 2010, 
the Veteran complained that the scar was tender to the touch.  
The scar was described as 7 cm in length, with no adherence or 
ulceration and minimal keloid formation.  

Under certain circumstances, assigning a separate rating for a 
scar would not violate the rule against pyramiding.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Amendments were made to the 
criteria for rating the skin, effective October 23, 2008; 
however, the amended regulations are only applicable to claims 
received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 
(September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805 (2009)).  As the claim was received in January 
2006, the aforementioned amendments are not for application. 

Nevertheless, because the Veteran's scar has not been shown to be 
at least 144 square centimeters, or at least 39 square 
centimeters and deep and nonlinear, or unstable, the Board finds 
that the relevant diagnostic criteria do not provide for a 
separate compensable rating for that manifestation of his right 
hand laceration.  38 C.F.R. § 4.118, DCs 7801, 7802, 7804.  While 
the Veteran's scar has been found to be mildly tender, the RO 
recently granted a separate 10 percent rating for nerve 
impairment based upon paresthesias, pain, numbness, and tingling.  
Therefore, the Board finds that the tenderness claimed for the 
scar overlaps with the pain due to the nerve impairment and to 
separately compensate those disabilities would amount to 
impermissible pyramiding.  38 C.F.R. § 4.14. 

Therefore, the Board finds that the preponderance of the evidence 
is against a disability evaluation in excess of 20 percent for 
the Veteran's service-connected                               
residuals of a right hand scar.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 54.  

Extraschedular Considerations
 
During the January 2010 VA examination, the Veteran reports that 
he has been retired since the 1980's and the examiner 
specifically noted that there was no current occupational impact 
of the Veteran's condition.  Thus, there is no indication that 
the service-connected condition considered herein affected 
employment.  Thus, the issue of whether referral for 
extraschedular consideration is warranted is not raised.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  


ORDER

Entitlement to a disability rating in excess of 20 percent for 
service-connected residuals right hand scar is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


